Exhibit 10.2
Execution Version


Keane Group, Inc.
Issuance of Common Stock
July 3, 2017
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
and


Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036


As Representatives of the several Underwriters,
and
Keane Group, Inc.
2121 Sage Road, Suite 370
Houston, Texas 77056


Ladies and Gentlemen:
This letter is being delivered to you pursuant to (i) a Purchase Agreement,
dated as of May 18, 2017, by and among Keane Group, Inc., a Delaware corporation
(the “Company”), the undersigned, RockPile Management Newco, LLC, a Delaware
limited liability company, RockPile Energy Services, LLC, a Colorado limited
liability company (“RockPile”) and its subsidiaries (the “Purchase Agreement”)
and (ii) Section 5(g) of that certain Underwriting Agreement, dated January 19,
2017 (the “Underwriting Agreement”), by and among the Company, the Selling
Shareholder, Keane Group Holdings, LLC, a Delaware limited liability company,
and Citigroup Global Markets Inc. and Morgan Stanley & Co. LLC as
representatives (the “Representatives”) of the several Underwriters named
therein, relating to an underwritten public offering of Common Stock, $0.01 par
value (the “Common Stock”), of the Company (the “Offering”). Unless otherwise
indicated, capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Underwriting Agreement and the Purchase
Agreement, as applicable.
In connection with the consummation of the Company’s purchase of 100% of the
outstanding equity interests in RockPile, pursuant to the Purchase Agreement,
the Company issued [●] shares of Common Stock to the undersigned. The
undersigned will not offer, sell, contract to sell, pledge or otherwise dispose
of, (or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
undersigned or any affiliate of the undersigned or any person in privity with
the undersigned or any affiliate of the undersigned), directly or indirectly,
including the filing (or participation in the filing) of a registration
statement with the Securities and Exchange Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder with respect to, any shares of
capital stock of the Company or any securities convertible into, or exercisable
or





--------------------------------------------------------------------------------




exchangeable for such capital stock, or publicly announce an intention to effect
any such transaction, (i) for a period from the date hereof until July 18, 2017
without the prior written consent of each of the Company and the Representatives
and (ii) for a period from the date hereof until January 3, 2018 without the
prior written consent of the Company; provided that the written consent of the
Company shall not be required if the Company has consummated, or is concurrently
consummating, (x) a Company Public Sale (as such term is defined in the Amended
and Restated Stockholders’ Agreement, July 3, 2017, by and among the Company and
the holders of the Company’s Common Stock party thereto) in which Keane Investor
Holdings LLC has requested to include shares of its Common Stock or (y) a
secondary underwritten public offering of Common Stock of the Company for the
account of Keane Investor Holdings LLC, a Delaware limited liability company
(such period, the “RockPile Lockup Period”).
 
Yours very truly,
 
 
 
[●]
 
 
 
 
 
 
 
Authorized Signatory
 
Address:
 
 
 
 

ACKNOWLEDGED:
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 








